213
                                            dI
                                       b
    OFFICE   OF THE   ATTORNEY    GENERAL    OF TEXAS
                         AUSTIN




r6novo6 tha prop6rtpowaer8fi   teaoe froa th6 road-
wa    18 It the aouaty’r obl&etlon     to rebuild
8aI'd ha00 ?or laid property owa6r6, Or IAO;~~
f$$good     Oondition  68 it W66 ktOr8    b6 L
                                                                                   2L4

pnorabl6      Don    3.   IXrkrr,    Face 6



oatiOIlFrOOeOdi~, FU.WhtNJ~,OOntX'-t Ol-otherwire.
              Seotloa 17 of Artlole I of the              st6t6   COli6titUtiOll
prides       thata
            "h'opemoa'8 property shell be taken, dam-
      aged or dertroyed for or applied   to pubUc uee
      without odb~u6t.soompsnsatloabeing Imae, unl8ss
      by the coneeat  of awh~pers~nj and, rhea taken,
      8xOeFt for the U8e of the 6tate, 8UOh 00XZIp8ll66-
      tion rhall be first mnde, or scoured by a de-
      posit of money; and no lrrevooabla or unooatrol-
      lab18 @3r& Of 8p601Q1 5W1irir6&38 Or iEEUUllitiO8,
      8hall be nadei but all prlrlle@e and franohi8es
      ~ra.ntOdby the L.e~lslature,  or oreated under its
      authority shall be 8ubjeot to the control thsr60f.m
             we quote iron          Texas JurlS.      Vol. 16, p. 994, 08 Sol-
1-1
            *In other jur~sdiOtion8 there 16 a OonfliOt
      of authority upon the question OS the right to
      recover the costs of any renmol of bull&n&@
      ilndrences as a separ& item of damme, aok
      mthoritlee holdlry:that thla Co8t l6 merely (L
      iaot to be oonsideied ln drtetiniry:the de&w
      clatlon oi the land by the t&la&.    In T6xa8,
      while all authorltlea qree that the Jury nay
      tske aooount of Ssct that the rsnoval OS 6tru6-
      tures 18 neoersitated by the Condenn6t~onof
      part oi the traot, some deci6loM appear to ln-
      diaate that ruch dam&e Mayanot be awarded aira
      8epsrate item,  but other6 hold t&t  a rerdlct is
      not objeotlonable for the sole rea6on thst the
      OO6t   Of     the   rerntal    Of   6trUOtW68     tlpp6m8   66   6
      dlstlnot item and rerdiot.
           Vhe    8ubstantial point involved is that,
      under the    eneral priaolpie o? the law of &am-
      ages, the   % 6tFUOtiOIl8 lU3Oey
                                    not ba 80 dram a8
      to permit   a double reoorery. The dsfendant is
      protooted  where, on an award inoludlry an lt6m
      for   remral or 8truatwe6, it 16 made clear that
      the generul item for depreciation exolude8 the
      .eeparsteitem6 mentioned. A fortiori, where a
      8il@O 8m 16 awarded ror all depreolatlon in-
      eluding the cost of removal of stNQttme6,    nn
                                                                  215


Bonorablo Doa D.


     In8truotloa                     conrider
                                       .*     __the soat
     of reamring
     of depraolatloa 18 not objeotlonable either a6
     permitt1     a doublr Mootery  or a8 being a oharge
     oa the ve %t    of the ovldeaoe.

           "On the other band, Inrtruotlorrsare objso-
     tlonable a8 allowIng a double recovery where the
     jury are oharged to oonslder ovary Saot and air-
     omuIt.anceof evidence In a88esslng the deprsola-
     tlon, and then, by a further lmtruotloa, are
     directed to oonslder the oo8t of t0mofa.land re-
     ereotloa of fence8.w See the aa8e6 of W$'6STS.
     LfoLaIll,100 S. Ib'.
                        802; city Of San isntonlot8.
     Fite, 224 9. E. 911; Ft. Forth and D. 5. P. 1.
     Company ~6. Judd, 4 S. W. (26) 1032; Central
     Fewer and Light Co. ~8. Sillacy County, 14 S. 8.
     (2d) 102.

          No 6peoIflo 6a8wer to the aborementloned question
                           a688 which might be Involved In
could apply to all of the tt
aoqulring right-of-Way for road purposa8 and the rebulldl~
or replaoing of fen008 for the propemty ovrner8, but each 0~186
would be 60Yemed by it8 own facts.
          Where right-of-way 18 acquired by purohase, contract
or otheruI8e except by oondenmatIon prooesdIng8 an¶ the con-
8truotlon or rebuildlag o? the fence 16 the vhoie or a part of
the oQn6IderatIonfor tuoh new right-of-way or addltlonal
right-of-ray reaured by tlm oounty, then the oounty would be
obligated to carry out It6 agrement With the landowner regard-
ing the rebuIldinp,or oonstruatlon of the fenoe acoording to
the oontract or egreepent had between the parties.
          In the oa8o of ?!orrI6VII.Coleman County, 28 S. F.
380, the court 8aidt
          We thiok the item In the acoount for cost of
     fire miles of fenoe, a8 a 4istinCt  itemof danIa688,
     via8properly stricken out.   The question la, what
     additional burden was put upon the land aifeoting
     its value by opening the road7
          If 6UCh a6w or additional ri ht4f-way I8 acquired
                                       udgmmt of the court
by oondsnnatlon proceedings, then the 'j
would oontrol.
                                                                           -         .


                                                                            216


gonorable Don D. Parker, Page 4



             Trustin% that the foregoing answers your Inquiry,
m   remsin


                                        YOUr8      very   truly

                                   ATTO?JE!f    GENWJ.       OF T2iX.S



                                   By   t&fQQflL
                                                   tide11 7illlIam
                                                           A8SistElLt




                                                                         COMMITTEE
                                                                            A r.4